         Case 1:19-cv-00507-DCN Document 25 Filed 06/15/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  RAUL MENDEZ,
                                                 Case No. 1:19-cv-00507-DCN
         Plaintiff,
                                                 MEMORANDUM DECISION AND
  vs.                                            ORDER

  MOONRIDGE NEIGHBORHOOD
  ASSOCIATION, INC.;
  DEVELOPMENT SERVICES, INC.;
  SHELLI DAYLONG; STEPHANIE
  CHAMBERLAIN; SHURI URQUIDI,
  and any other agencies and employees of
  DEVELOPMENT SERVICES, INC.;
  JOHN HOXSEY, as an individual and
  any other past and present board member
  of the MOONRIDGE
  NEIGHBORHOOD ASSOCIATION,
  INC.,

         Defendants.


                                  I. INTRODUCTION

        Pending before the Court is Plaintiff Raul Mendez’s Motion to Reconsider. Dkt. 22.

Mendez asks the Court to reconsider his Memorandum Decision and Order GRANTING

in part and DENYING in part Defendant’s Motion to Dismiss. Dkt. 21. Having reviewed

the record and briefs, the Court finds that the facts and legal arguments are adequately

presented. Accordingly, in the interest of avoiding further delay, and because the Court

finds that the decisional process would not be significantly aided by oral argument, the

Court will decide the motion without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

For the reasons set forth below, the Court DENIES the motion.


MEMORANDUM DECISION AND ORDER - 1
         Case 1:19-cv-00507-DCN Document 25 Filed 06/15/21 Page 2 of 9




                                    II. BACKGROUND

       On December 23, 2019, Mendez initiated this lawsuit. Dkt. 2. Thereafter,

Defendants moved to dismiss for failure to state a claim. Dkt. 14. The Court GRANTED

in part and DENIED in part Defendants’ motion to dismiss. Dismissing Mendez’s Idaho

Collection Agency Act, Idaho Consumer Protection Act, Breach of Contract and of Good

Faith and Fair Dealings, Intentional Infliction of Emotional Distress and Fraud claims, but

allowing his FDCPA and unjust enrichment claims to proceed. Dkt. 21. Nevertheless, the

Court granted Mendez thirty days leave to amend his Complaint. Id. at 18. Instead of

amending his Complaint, Mendez has filed this Motion to Reconsider. Among other things,

Mendez asserts that the Court has deviated from Supreme Court precedent and held his

complaint to an “unreasonably high standard” and insists the Court should hold his

pleading to a lesser standard because he is representing himself. Dkt. 22, at 1.

                                 III. LEGAL STANDARD

       The Federal Rules of Civil Procedure permit courts to reconsider and amend

previous orders. E.g., Fed R. Civ. P. 59(e). “The Court does not take reconsideration

lightly. . . . To succeed on a motion to reconsider, a party must first establish they have a

right to ask for reconsideration; that is to say, they must establish one or more of the limited

grounds for reconsideration are present.” United States, ex. rel. Rafter H Construction,

LLC, v. Big-D Construction Corp., 358 F. Supp 3d 1096, 1098 (D. Idaho 2019). Once the

moving party has established the right, the moving party then bears the burden of

persuading the Court “that their purported reasons rise to the level of reversal.” Id.




MEMORANDUM DECISION AND ORDER - 2
         Case 1:19-cv-00507-DCN Document 25 Filed 06/15/21 Page 3 of 9




       Additionally, “there are four limited grounds upon which” a district court may grant

a motion for reconsideration: “(1) the motion is necessary to correct manifest errors of fact

or law; (2) the moving party presents newly discovered evidence; (3) reconsideration is

necessary to prevent manifest injustice; or (4) there is an intervening change in the law.”

Coffelt v. Yordy, No. 1:16-CV-00190CWD, 2016 WL 9724059, at *1 (D. Idaho Nov. 30,

2016) (citing Turner v. Burlington N. Santa Fe R.R. Co., 338 F.3d 1058, 1063 (9th Cir.

2003)). Regardless of the standard or rule under which they are brought, “motions for

reconsideration are generally disfavored, and may not be used to present new arguments or

evidence that could have been raised earlier.” Am. Rivers v. NOAA Fisheries, No. CV-04-

00061-RE, 2006 WL 1983178, at *2 (D. Or. 2006) (citing Fuller v. M.G. Jewelry, 950 F.2d

1437, 1442 (9th Cir. 1991)); see also Carrol v. Nakatani, 342 F. 3d 934, 945 (9th Cir. 2003)

(explaining that motions to reconsider are “an extraordinary remedy, to be used sparingly

in the interest of finality and conservation of judicial resources”) (quoting 12 James Wm.

Moore et al., Moore’s Federal Practice § 59.30[4] (3d ed. 2000)).

                                    IV. DISCUSSION

       There are several reasons for the Court to deny Mendez’s motion. First, Mendez

identifies no right for the Court’s reconsideration. He cites no rule, discusses no caselaw,

and provides no authority providing the Court a basis to do so. This alone is fatal to his

motion. See Big-D Const. Corp., 358 F. Supp. at 1098. (Where the court held, as a threshold

matter, the moving party must establish a right to ask for under the Federal Rules of Civil

Procedures.) Second, Mendez fails to demonstrate to the Court why it should reconsider.

He does not address the four grounds for reconsideration as outlined in Coffelt, let alone


MEMORANDUM DECISION AND ORDER - 3
          Case 1:19-cv-00507-DCN Document 25 Filed 06/15/21 Page 4 of 9




does he persuade the Court that one of those grounds applies to this situation. This also

undermines Mendez’s claim.1

        Third, even if Mendez had established a right to move for reconsideration, as is

required, the outcome would nonetheless be the same because Mendez has not persuaded

the Court that its analysis rises to the level of reversal. As Mendez continually mentions,

he is a pro se litigant. Though the court is not obligated to do so, it will briefly analyze

Mendez’s claim as though properly brought under the relevant Federal Rule of Civil

Procedure 54(b), which allows for reconsideration of non-final orders.

        A party moving for reconsideration under the Federal Rules for Civil Procedure

must “set forth facts or law of a strongly convincing nature to induce the Court to reverse

its prior decision.” Id. at 23–24. Generally, these include (1) an intervening change in law;

(2) the discovery of previously unknown evidence; and (3) the correction of a clear or

manifest error in law or fact. Id. at 23–24.

    A. An Intervening Change in Controlling Law

        “A motion for reconsideration should not be granted, absent highly unusual

circumstances, unless the district court is presented with newly discovered evidence,

committed clear error, or if there is an intervening change in the controlling law.”

Nakatani, 342 F.3d at 945. (emphasis added) Thus, Mendez would need to demonstrate

there was an intervening change in the law that would have materially affected the Court’s




1
 To be fair, Mendez arguably addresses the first ground for reconsideration—a manifest error of law—but
he does not cite, explain, or mention that ground. Dkt. 22.And he does not persuade the Court that ground
exists as explained below.


MEMORANDUM DECISION AND ORDER - 4
            Case 1:19-cv-00507-DCN Document 25 Filed 06/15/21 Page 5 of 9




judgment. Mendez, manifestly, falls short of this; he offers nothing by way of his

Complaint or his Motion for Sanctions that even suggests there has been a slight adjustment

to the controlling law for either. Instead, he merely recites existing and “settled law.” Dkt.

22, at 3.

   B. The Discovery of New Evidence

       Absent a change in the controlling law, a court may reconsider and change an order

upon discovering previously unknown evidence. “A district court generally should not

grant a Rule 59(e) motion in the absence of ‘newly discovered evidence.’” Wells Fargo

Bank v. Mahogany Meadow Ave. Tr., 979 F. 3d 1209 (9th Cir. 2020). To that point, a

motion “may not be used to raise arguments or present evidence for the first time when

they could reasonably have been raised earlier.” Id.

       This, more than the other factors, highlights the oddity of Mendez’s Motion to

Reconsider. Mendez again offers nothing new—no new facts that were previously

unknown to him. Instead, he doubles down on the old factual allegations of his previous

claims. A motion to reconsider is not a motion to reargue the allegation of a claim or to

provide a second bite at the apple. See Big-D Const. Corp., 358 F. Supp. at 1098 (“A losing

party cannot use a Rule 59(e) motion to relitigate old matters.”) Instead, it is a rule designed

to prevent injustices if new evidence, entirely unknown to the movant at the time, is found

before final judgment. Or in the case of a pleading, new facts that make whole the elements

of a cause of action or increase the plausibility of an allegation. Alternatively, leave to

amend a complaint is precisely the procedural path one needs to take when they have no

new facts or evidence to offer.


MEMORANDUM DECISION AND ORDER - 5
         Case 1:19-cv-00507-DCN Document 25 Filed 06/15/21 Page 6 of 9




       Mendez falls short of the standard by offering no new facts or evidence that

strengthens his case for sanctions or his alleged claims.

   C. The Correction of a Clear or Manifest Error in Law or Fact

       Clear or manifest error is a high standard. As one court noted, “for a decision to be

‘clearly erroneous’ it must be ‘more than just maybe or probably wrong; it must be dead

wrong.’” Garcia v. Biter, 195 F. Supp. 3d 1131, 1133 (E.D. Cal. 2016) (quoting Hopwood

v. Texas, 236 F.3d 256 (5th Cir. 2000)). “A movant must demonstrate a ‘wholesale

disregard, misapplication, or failure to recognize controlling precedent.’” Id. (quoting Oto

v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000)).

       Federal Rule of Civil Procedure 12(b)(6) authorizes a court to dismiss a claim when

the Plaintiff fails to “state a claim upon which relief can be granted.” Additionally,

dismissal may occur when the Plaintiff fails to demonstrate a “cognizable legal theory” or

if there is an “absence of sufficient facts alleged under a cognizable legal theory.” Johnson

v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). The underlying

policy of this is to “give the defendant fair notice of what the claim is and the grounds upon

which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554 (2007). This, in turn, allows

defendants to prepare a proper response and craft an efficient defense.

       When analyzing a cause of action, the “court must accept as true all well-pleaded

factual allegations made in the pleading . . . .” Ashcroft v. Iqbal, 556 U.S. 662, 682 (2009).

However, the court need not accept as true “allegations that are merely conclusory,

unwarranted deductions of fact, or unreasonable inferences.” Id. at 678. This is the rule of

law, and it applies to all who wish to file a claim with the court; parties to cases are not


MEMORANDUM DECISION AND ORDER - 6
         Case 1:19-cv-00507-DCN Document 25 Filed 06/15/21 Page 7 of 9




held to different standards of law based on their training or education.

       In its Order, the Court rested each of its decisions on the relevant law. Thus, Mendez

does not attack or demonstrate how the Court misapplied the law to each claim, which he

would need to do. Instead, Mendez broadly attacks the Court’s dismissal believing the

claim, as a whole, was held to an improperly high standard. And thus, in Mendez’s view,

this is where the Court has departed from the controlling precedent.

       Mendez is correct in pointing out that pleadings made by pro se litigants are to be

held to a “less stringent standard.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976) (quoting

Conley v. Gibson, 355 U.S. 41, 45–46 (1957)) (“A pro se complaint, ‘however inartfully

pleaded,’ must be held to ‘less stringent standards than formal pleadings drafted by

lawyers’ and can only be dismissed for failure to state a claim if it appears ‘beyond a doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle him

to relief’”); see also Haines v. Kerner, 404 U.S. 519 (1972).

       However, Mendez construes this to mean that pro se litigants are entitled to a less

stringent rule of law, which is simply not the case. For example, under Idaho law, there are

four elements needed to establish a claim of intentional infliction of emotional distress:

“(1) The conduct must be intentional or reckless; (2) the conduct must be extreme and

outrageous; (3) there must be a causal connection between the wrongful conduct and the

emotional distress; and (4) the emotional distress must be severe.” Eldridge v. West, 458

P.3d 172, 178–79 (Idaho 2020). To properly plead a claim for intentional infliction of

emotional distress, Mendez would need to allege facts to support even the mere plausibility

of each element of the tort. Under its obligation to give a liberal reading to pro se


MEMORANDUM DECISION AND ORDER - 7
         Case 1:19-cv-00507-DCN Document 25 Filed 06/15/21 Page 8 of 9




complaints, the Court would hold these factual allegations to a less stringent standard than

one drafted by a lawyer.

       However, this does not mean that Mendez need not allege any facts to support an

element of the cause of action. To do that would be to modify the law itself and create two

parallel rules law: one for lawyers and one for pro se litigants. That is to say that under

Mendez’s application of a pleading standard for pro se litigants, one could bring a cause

of action, pro se, for intentional infliction of emotional distress absent a causal link between

the alleged activity and the injury or absent intentionality or recklessness. At the same time,

a plaintiff with an attorney would need to plead facts alleging all elements of the tort. This

is simply not the impetus for the “less stringent standard” for pro se complaints.

To be clear the Court does not take exception with the “inartful” nature of Mendez’s pro

se complaint nor his “failure to cite proper legal authority, confusion of legal theories,

poor syntax and sentence construction or litigant’s unfamiliarity with rule requirements.”

Dkt. 22, at 3–4. The Court takes exception with his failure to allege facts that even when

liberally construed, comport to the necessary elements of a cause of action.

                                     V. CONCLUSION

       Mendez failed to bring to light any change to the controlling law that would have

had a material effect on the Court’s decision. Further, he was unable to bring to the Court’s

attention any previously unknown facts or evidence that would have had a material effect

on the outcome. Finally, Mendez fails to demonstrate to the Court that it wholly misapplied

or completely disregarded the controlling law in its application of the pleading standard to

pro se litigants. As such, his Motion to Reconsider is DENIED.


MEMORANDUM DECISION AND ORDER - 8
         Case 1:19-cv-00507-DCN Document 25 Filed 06/15/21 Page 9 of 9




       One of the driving forces for a Court’s reluctance to grant motions for

reconsideration is the need for the efficient use of judicial resources to prevent the court

from using its limited time and finite resources on relitigating issues over and over again.

Mendez was given thirty (30) days by the Court to amend his Complaint; he chose,

however, to file a Motion to Reconsider. Since the original 30 days have passed, and the

Court is denying the Motion to Reconsider, Mendez may have 15 days to file the Amended

Complaint called for in the original order (Dkt. 21) or he can proceed only as to the

surviving claims. (“Mendez may seek leave to amend his Amended Complaint. In the event

Mendez does so, he must concurrently file both a Motion to Amend, and a redlined Second

Amended Complaint, showing the changes he has made to his Amended Complaint, within

thirty (30) days of the date of this Order. In the absence of such filing, the claims will be

dismissed with prejudice.”) Dkt. 21, at 17–18. Regardless of whether Mendez files a proper

Motion to Amend and Amended Complaint, Mendez is free to move forward with his

surviving FDCPA claim and unjust enrichment claim.

                                       VI. ORDER

The Court HEREBY ORDERS:

       1. Mendez’s Motion for Reconsideration (Dkt. 22) is DENIED.


                                                  DATED: June 15, 2021


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge



MEMORANDUM DECISION AND ORDER - 9
